IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-16-00405-CR

                   IN RE DEMARCUS DONTRELL RIDGE


                                Original Proceeding


                   ORDER DISMISSING REHEARING


      The Court denied Demarcus D. Ridge’s petition for writ of mandamus on

December 7, 2016. A motion for rehearing, if any, was due by December 22, 2016. See

TEX. R. APP. P. 49.1 (motion for rehearing may be filed within 15 days after court’s

judgment). Ridge filed a motion for reconsideration, which we deem to be a motion for

rehearing, on January 4, 2017. It is untimely.

      Accordingly, Ridge’s motion for reconsideration is dismissed.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed January 18, 2017